oO fF YN HO UO SF WH WH

PNW NM NY YN DW ND eee
on A A BR Oo DH FE SG So wm HR KN DA BR we Se eS CS

 

 

Case 3:18-cr-05363-RJB. Document 65 Filed 09/06/19 Page 1 of 11

 

FILED LODGED
. RECEIVED The Honorable Robert J. Bryan

SEP 06 2019

RK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, NO. CR18-5363RJB
Plaintift, .| PLEA AGREEMENT

Vv.
_ PAUL MICHEAL BERGIN,
Defendant.

 

 

The United States of America, by and through Annette L. Hayes, United States
Attorney for the Western District of Washington, and Matthew P. Hampton, Assistant
United States Attorney for said District, PAUL MICHEAL BERGIN and his attorney,
John Carpenter, enter into the following Agreement, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(A), (B):

1, Waiver of Indictment. Defendant, having been advised of the right to be
charged by Indictment, agrees to waive that right and enter a plea of guilty to the charges
brought by the United States Attorney in the Superseding Information.

2. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enters a plea of guilty to the

following charge contained in Superseding Information:

PLEA AGREEMENT/BERGIN = 1 UNITED STATES ATTORNEY
CR18-5363RIB . 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
oO KR PO KO WD NW DD BRD DD mk tet
oOo ND DN MO SE WH HO SY OS OO HNDN NHR A BP WD NO KK OC

Co ON DHA RR WH

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 2 of 11

a. Receipt of Child Pornography, as charged in Count 1, in violation of
Title 18, United States Code, Section 2252(a)(2).

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering his guilty
plea, he will be placed under oath. Any statement given by Defendant under oath may be
used by the United States in a prosecution for perjury or false statement. |

3. Elements of the Offense. The elements of the offense or offense to which
Defendant is pleading guilty are as follows:

a. The elements of Receipt of Child Pornography, as charged in Count
1, in violation of Title 18, United States Code, Section 2252(a)(2), are as follows:

First, the defendant knowingly distributed/received a visual depiction in interstate
commerce by any means, including a computer;

Second, the production of such visual depiction involved the use of a minor
engaging in sexually explicit conduct; | |

Third, such visual depiction was of a minor engaging in sexually explicit conduct;

Fourth, the defendant knew that such visual depiction was of sexually explicit
conduct; and |

Fifth, the defendant knew that at least one of the persons engaged in sexually
explicit conduct in such visual depiction was a minor.

4, The Penalties. Defendant understands that the statutory penalties
applicable to the offense to which he is pleading guilty are as follows:

a. For the offense of Receipt of Child Pornography, as charged in
Count 1: A maximum term of imprisonment of up not less than five (5) years nor more
than twenty (20) years, a fine of up to $ $250,000.00, a period of supervision following
release from prison of not less than five (5) years and up to life, a mandatory special
assessment of $100.00 dollars, and a penalty assessment of $5,000.00 unless the

Defendant is indigent. If a probationary sentence is imposed, the probation period can be

PLEA AGREEMENT/BERGIN - 2 . UNITED STATES ATTORNEY
CR18-5363RJB 700 STEWART STREET, SUITE 5220

SEATILE, WASHINGTON 98101
(206) 553-7970

 

 
io Oo ND WO BRB W WH

KN DS NO we BRO KR BR RD RD mh ak pk pee
oN A Ak ONY SF SF Owe HQ AARON SS

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 3 of 11

for up to five (5) years. Defendant agrees that the special assessment shall be paid at or
before the time of sentencing.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to
prison for all or part of the term of supervised release that was originally imposed. This
could result in Defendant's serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant further understands that a consequence of pleading guilty may include
the forfeiture of certain property either as a part of the sentence imposed by the Court, or
as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the.
United States Attorney’s Office.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his or her
peers;

C. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court appoint one for him;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

PLEA AGREEMENT/BERGIN - 3 UNITED STATES ATTORNEY
CR18+5363RJB 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Co Oo NN wh KR WH ee

OO “FN nh SP WHO TK OllUlUlUlUCOllLlUmGKGULUCUCU TDN A ONC ll

 

 

 

~ Case’3:18-cr-05363-RIB™’ Document 65~ Filed 09/06/19" Page 4 Of TT

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on his behalf at
trial; ;
g. The right to testify or to remain silent at trial, at which trial such
silence could not be used against Defendant; and

h. The right to appeal a finding of guilt or any pretrial rulings.

6. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose . Pa oT

Te Restitution. Defendant understands and ackngwiedges that he may be
ordered to pay restitution to any victims of the RLM Sich he is pleading guilty.
Defendant specifically agrees that MV is a victim of that offense and is entitled to seek
restitution. Any amount of restitution ordered by the Court shall be due and payable
immediately and shall be paid in accordance with a schedule of payments as proposed by
the United States Probation Office and ordered by the Court. .

8. Forfeiture of Assets. Pursuant to Title 18, United States Code, Section
2253, the Defendant agrees to forfeit to the United States immediately the Defendant’s
right, title, and interest in any and all property, real or personal, that was used or intended
to be used to commit or to promote the commission of the offenses, and any visual
depiction described in Title 18, United States Code, Sections 2251, 2251A, or 2252, or
any book, magazine, periodical, film, videotape, or other matter which contains any such

visual depiction, which was produced, transported, mailed, shipped or received in

|| violation of Title 18, United States Code, Chapter 110, including but not limited to, the

following assets: .

a. One white Motorola cell phone seized from PAUL MICHEAL BERGIN on
or about June 7, 2018.

With respect to computers, digital devices, and digital or electronic media, the

Defendant agrees to forfeit the items and all files, data, and other contents of the items,

PLEA AGREEMEN T/BERGIN - 4 UNITED STATES ATTORNE

if

SEATTLE, WASHINGTON 98101 4

CR18-5363RJB 700 STEWART STREET, SUITE I

(206) 553-7970 f

 

 
Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 5 of 11

9. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offense or offenses. The parties further agree that the
Court may consider additional facts contained in the Presentence Report (subject to
standard objections by the parties) and/or that may be presented by the United States or
the Defendant at the time of sentencing, and that the factual statement contained herein is
not intended to limit the facts that the parties may present to the Court at the time of
Sentencing. |

From November to December 2017, while at his home in Tacoma, PAUL
MICHEAL BERGIN communicated with thirteen-year-old MV over the internet using

oO FO SN DN OO SP WD] wD me

—
oS

Facebook Messenger. Their conversations were sexual in iy) € ang eles ed

T
exchange of sexually explicit photos and videos. BERGIN sent nesitiple photos and A7CLAST
videos to MV of himself in the nude and/or in which he was masturbating. BERGIN also N ry

solicited sexually explicit photos and videos from MV. At all times, BERGIN was aware

a Ww bt —

that MV was thirteen.

—
wa

During their communications, BERGIN sent MV multiple messages asking that

om
ON

she send him photos of herself in the nude and video herself masturbating for him.

iy
~~

‘BERGIN persuaded and encouraged MV to create and send him these sexually explicit

frome
oo

photos and videos, and MV complied. For example, MV sent the following visual

—
©

depictions to BERGIN at his request using Facebook Messenger:

bo
©

File Name:

mg076n5moeo8o0cs24122180_135172110524974_ 120194456197 1101696 _n.mp -
4

Transmitted: November 30, 2017 at 05:57:27 UTC

This is a color video approximately 20 seconds long. This video depicts a close up
of MV’s vagina, while MV appears to be sitting with her legs spread on a gray bed
sheet. MV is using her right hand to masturbate. .

wo Mw WH bw wv
mn & Ww fH ee

File Name:
aag6lex2174800c824157960_1768701049861559 | 2317698152557851721 _p.mp
4

nN Wd
SEO OOS

Transmitted: December 1, 2017 at 22:11:19 UTC
This is a color video approximately 14 seconds long. This video depicts a close: up

of MV’s vagina, and she is masturbating using the handle of a hairbrush. The

PLEA AGREEMENT/BERGIN - 5 UNITED STATES ATTORNEY
CR18-5363RIB / : 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

tw
CO

 

 

 

 
bo wy WH NB YH NY NH WH bw a mod pave
oO NN Om SF WD NY KY CO Oo fF YN HD NH SF WY VY — ©

Co feo SN OH A B&B WB He

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 6 of 11

lower part of MV’s gray shirt is visible, and she is sitting on a red blanket with her
legs spread.

ach jHitESsthewic24157 496 135614597 147392_8495741913339527168_n.mp4
Transmitted: December 2, 2017 at 00:56:14 UTC

This is a color video approximately 24 seconds long. This video depicts a close-up
of MV’s vagina, and she is masturbating using her right hand. MV is sitting on a
red and gray blanket and wearing a gray shirt. At the end of the video, MV pans
the camera up so that her face is visible.

BERGIN’s communications with MV were intended to persuade and did in fact
induce her-to engage in sexually explicit conduct for the purpose of producing a visual
depiction of that conduct. BERGIN knowingly and intentionally caused MV to produce
these visual depictions and received these visual depictions of MV engaged in sexually
explicit conduct, all of which traveled in interstate commerce.

10. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of the defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of the
defendant; (6) the need to provide the defendant with educational and vocational training, |
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

a The Court will determine Defendant’s applicable Sentencing

Guidelines range at the time of sentencing;

PLEA AGREEMENT/BERGIN - 6 UNITED STATES ATTORNEY
CR18-5363RJB 700. STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 

 
oOo Oo STD A Se WD Le

BO OBO BRO ORO BD ORD Rm atime far
oN WD Uw FF WO YN KY CO OO NK UH HP WY HN KF SS

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 7 of 11

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law; |

c. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw his guilty plea solely because of the
sentence imposed by the Court.

11. Acceptance of Responsibility. At sentencing, i/the district court
concludes Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for
trial and permitting the Court to allocate its resources efficiently.

12.. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case and expressly agree stipulate pursuant to
US.S.G. § 1B1 .2(c) that the factual admissions contained in this Plea Agreement
establish that Defendant committed an offense in violation of 18 U.S.C. § 2251(a)
(Production of Child Pornography), and that U.S.S.G. § 2G2.1 governs the calculation of
the offense level for that offense:

The base offense level is thirty-two (32) pursuant to U.S.S.G. § 2G2.1(a);

There is a two-level increase because MV was over the age of twelve but under

the age of sixteen pursuant to U.S.S.G. § 2G2.1(b)(1)(B);

The parties agree they are free to present arguments regarding the applicability of

all other provisions of the United States Sentencing Guidelines. Defendant understands,

PLEA AGREEMENT/BERGIN ~- 7 . UNITED STATES ATTORNEY
CR18-5363RJB ; . 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 

 
0. Oo NH WwW B WwW B=

NNW WM NN BW ND Re ee ee i
oN A Ae OH = SF Cae RD AaAaRaH 2 Ss

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 8 of 11

however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant's Sentencing Guidelines range.

13. Pre-Sentence Psycho-Sexual Assessment. Defendant will submit to a sex
offender evaluation/psycho-sexual assessment, which shall include polygraph testing.
Defendant waives any right to confidentiality and authorizes the above-described
provider conducting the psycho-sexual evaluation (and any subsequent treatment) to
supply a written report(s) to the United States Probation Office, defense counsel, and
government counsel. Such report(s) may be considered by the Court in determining the
appropriate sentence and conditions of supervised release.
| 14. Registration as a Sex Offender. The Defendant stipulates and agrees that
based on the Sex Offender Registration and Notification Act, Title 42, United States
Code, Section 16911 et seq., he is entering a plea of guilty to a sex offense and is a sex
offender as those terms are defined in the Act. The Defendant further agrees that —
pursuant to the Act, he is required to register as a sex offender, and keep the registration
current, in each jurisdiction where the Defendant resides, is an employee, and is a
student. The Defendant further agrees that for initial registration purposes only, the
Defendant is required also to register in the jurisdiction in which the Defendant is
convicted if such jurisdiction is different from the jurisdiction of residence.

15. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation. In this regard, Defendant recognizes the
United States has agreed not to prosecute all of the criminal charges the evidence
establishes were committed by Defendant solely because of the promises made by

Defendant in this Agreement. Defendant agrees, however, that for purposes of preparing

PLEA AGREEMENT/BERGIN = 8 UNITED STATES ATTORNEY
CRI8-5363RJIB : 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 

 
oO wo SAS oO SF WY He

OO ~ CH UO & Ww Ho FK CF OO CO Hs HD A BSB WO WB == ©

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 9 of 11

the Presentence Report, the United States Attorney’s Office will provide the United
States Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the "Hyde Amendment," Pub.L. No. 105-119
a 997).

16. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement, (examples of which include, but are not limited to,
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services

Officer, Probation Officer, or Court), the United States is free under this Agreement to

|| file additional charges against Defendant or to seek a sentence that takes such conduct

into consideration by requesting the Court to apply additional adjustments or
enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances, the United States is
free to seek such adjustments, enhancements, departures, and/or variances even if

otherwise precluded by the terms of the plea agreement.

PLEA AGREEMENT/BERGIN - 9 : UNITED STATES ATTORNEY
CR18-5363RJB 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Co ND DN UN & DW PO

DO BP PO KO RO BRD RD DD BD wt mpm eek pam
Oo ~~ DH OH SF WO NHN = CF OO CO NI DH UH FB W BH —& CO

 

 

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 10 of 11

17. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that by entering the guilty plea(s) required by this plea
agreement, Defendant waives all rights to appeal from his conviction and any pretrial
rulings of the court. Defendant further agrees that, provided the court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory
mandatory minimum, if greater than the Guidelines range) as determined by the court at
the time of sentencing, Defendant waives to the full extent of the law: |

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and.

. b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the |
decisions of the Bureau of Prisons regarding the execution of his sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement. . |

18. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his plea of
guilty.

19. Statute of Limitations. In the event this Agreement is not accepted by the

Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,

PLEA AGREEMENT/BERGIN « 10 UNITED STATES ATTORNEY
CR18-5363RJB 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206).553-7970

 

 

 
 

Oo eo SND HN BP W NHN

RO ND BRO ORD ORR Nek kek
~“I A wn B&B WS HO — © 6 CO ~ HA WN Fe WW NHK &S

 

 

re
_

Case 3:18-cr-05363-RJB Document 65 Filed 09/06/19 Page 11 of 11

the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

20. Completeness of Agreement. The United States and Defendant _
acknowledge that these terms constitute the entire Plea Agreement between the parties.
This Agreement binds only the United States Attorney’s Office for the Western District
of Washington. It does not bind any other United States Attorney’s Office or any other
office or agency of the United States, or any state or local prosecutor.

Dated this G day of SPT —_, 2019.

(1

PAUL MICHEAL BERGIN
Defendant

 

TOM WEAVER
Attorney for Defendant

—~—>

KIM FRIERSON
nited States Attorney

 
 
  
    
   

Assistant United States Attorney

PLEA AGREEMENT/BERGIN -11 UNITED STATES ATTORNEY
CR18-5363RIB 700 STEWART STREET, SUITE.5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
